DETAILED ACTION
Applicant’s arguments, see pages 8-9, filed on 19th of January, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 

Nygren et al. (US 8,909,840) and Dearth et al. (US 8,260,992) are considered to be the closest prior art to the claimed invention. Nygren (Figs. 1-5) discloses a system/method of data bus inversion (DBI) encoding (col. 1, lines 36-37). The system 100 (of Fig. 1) includes an interface circuit configured to perform first and second data bursts that include respective pluralities of data transmissions encoded using an inversion coding scheme, wherein an intial data transmission of the second data burst is encoded using a final data transmission of the first data burst (col. 4, lines 39-67). Dearth (Figs. 1-7) discloses an apparatus/a method for reducing simultaneous switching outputs using data bus inversion signaling. The apparatus includes a plurality of data lines defining a data bus for communication data. A controller configured to communicate a plurality of data transfers over the data bus using a plurality of data time slots, wherein for at least a subset of the data time slots the controller is operate to communicate an associated data bus inversion indicator indicating that bits communicated during the associated data time slot are inverted, the data bus inversion indicators for the subset of the data transfer are grouped into a data bus inversion vector, and the controller is operate to communicate a global data bus inversion indicator indicating an inversion of the data bus inversion vector (col. 2, lines 5-40). 

 Regarding claims 1-11, either Nygren or Dearth considered individually or in the combination thereof fails to teach or suggest the claimed invention as a whole, in particular, the features of: generating a candidate codeword from input data comprising a bit string, including encoding the input data bit string with a set of deterministic biased binary vectors and a set of random binary vectors; and transmitting the candidate codeword to a decoder. Therefore, the claims are allowed. 

Regarding claims 12-20, either Nygren or Dearth considered individually or in the combination thereof fails to teach or suggest the claimed invention as a whole, in particular, the features of: generating a candidate codeword from input data comprising a bit string, including encoding the input data bit string with a set of deterministic biased binary vectors and a set of random binary vectors; transmitting the candidate codeword to a decoder. Therefore, the claims are allowed. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809